DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Priority
Examiner notes that the Applicant has not made any request for domestic benefit and/or foreign priority, and thus the effective filing date of this application is the actual filing date of 14 Nov 18.
Information Disclosure Statement
The Examiner has considered the IDS filed on 14 Nov 18 containing two US Patents and one pre-grant publication (PG Pub).
Election/Restrictions
Applicant's election with traverse of group 1 (encompassing Claims 1-13) in the reply filed on 3 Feb 21 is acknowledged.  The traversal is on the ground(s) that each of the three groups identified by the Examiner as different inventions “have considerable overlapping subject matter”, “simply document claim scope variation”, all “pertain to vehicle collision avoidance”, and “would not be a serious burden on the examiner to examine” [them all].  Applicant further argues that it “would be more expedient for the USPTO, the inventor/applicant, and the public” if a single patent were issued on the subject matter of all three groups.  These arguments are not found persuasive because the election/restriction requirement clearly spelled out and even provided a chart outlining the mutually exclusive characteristics of each of the three groups when compared to each other.  These mutually exclusive characteristics make the elected-with-traverse method of group 1 patentably distinct from the two systems of groups 2 and 3 because the method can be executed using materially different systems than the ones described by groups 2 and 3, and likewise, the systems described by groups 2 and 3 can execute different methods than the one described by group 1.  Firstly, the method of group 1 differs from both systems of groups 2 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) is invoked.
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f).  The presumption that 35 U.S.C. 112(f) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitations each use a generic placeholder (e.g. “device”, “module”, “unit”, etc.) coupled with functional language (e.g. “assess…”, “calculates…”, “processes…”, “merges…”, “determines”, etc.) without reciting sufficient structure to perform the recited function/-s and each generic placeholder is not preceded by a structural modifier.  Such claim limitations are: (a) at least one sensing device configured to assess surrounding conditions of a vehicle, used within independent Claim 1, (b) a model predictive control module configured to calculate the predictive model path, used within dependent Claim 3, (c) the reference generation unit processes data, used within dependent Claim 5, (d) the measurement processing unit processes data, used within dependent Claim 6, (e) the model unit processes inputs from the measurement processing unit, used within dependent Claim 7, (f) the objective function unit merges the reference sequence of the reference generation unit and the next position over time data from the model unit, used within dependent Claim 8, (g) the optimizer and sequence generator unit processes the cost value, used within dependent Claim 9, (h) a model predictive control module determines an angle command, used within dependent Claim 10, (i) the position servo module processes the angle command of the model predictive control module and a handwheel grip indicator value, used within dependent Claim 11, (j) a handwheel grip module processes a handwheel torque signal with a threshold based comparison, used within dependent Claim 12, and (k) an assist module calculates an assist command, used within dependent Claim 13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f), they are being interpreted to cover the corresponding structures described in the specification as performing the claimed functions, and equivalents thereof, as described here:
at least one sensing device (“An environmental perception module 30 gathers information of lane availability and obstacle boundaries in at least a forward direction of a vehicle to determine the surrounding conditions of the vehicle 12. The environmental perception module 30 includes at least one of a camera, radar, LiDAR, and GPS. Alternative sensing devices are contemplated”, Paragraph 22; also see Claim 2).  As such, this 35 U.S.C. 112(f) limitation is being interpreted to be one or more of a camera, radar, LiDAR, global positioning system, or the like.
a model predictive control module / model predictive control module / position servo module / handwheel grip module / assist module (“As used herein, the terms module and sub-module refer to one or more processing circuits such as an application specific integrated circuit (ASIC), an electronic circuit, a processor (shared, dedicated, or group) and memory that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality. As can be appreciated, the sub-modules described herein can be combined and/or further partitioned”, Paragraph 29).  As such, these 35 U.S.C. 112(f) limitations are being interpreted to be one or more processing circuits, or the like.
reference generation unit / measurement processing unit / model unit / objective function unit / optimizer and sequence generator unit (“The model predictive control module 40 includes a reference generation unit 41, a measurement processing unit 42, a model unit 44, an objective function unit 46, and an optimizer and sequence generator unit 48”, Paragraph 23).  As such, these 35 U.S.C. 112(f) limitations are being interpreted to be portions of the model predictive control module, which based on the above interpretation of the model predictive control module, means that these units are portions of one or more processing circuits, or the like.  However, merely being “a portion” of one or more processing circuits does not necessarily mean that there is structure, as the portion of one or more processing circuits could in fact be just software per se (i.e. code), particularly when the descriptive names for these terms each specifically say “unit” rather than, for example, “sub-module”.  Therefore, the claims that utilize these various “units” are rejected below under 35 U.S.C. 112(b) for having indefinite structure.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f), applicant may:  (1) amend the claim limitations to avoid it being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. 112(f).
Claim Objections
Claims 2-3 and 6-7 are objected to for the following informalities (appropriate corrections are required):
(a) Claim 2 utilizes the acronym “GPS”; however, to use an acronym properly, the full wording of the phrase that has the acronym should first be spelled out, followed by the acronym in parenthesis.  At that point forward any subsequent uses of that phrase can be replaced with the acronym.  Furthermore, even if this were the case, it would be generally proper to include an “a” before “GPS”.  In this case, it appears that this use of “GPS” should instead be “a global positioning system (GPS)” (or possibly just “a global position system 
(b) Claim 3 utilizes the phrase “the predictive model path is calculated with a model predictive control module”; however, independent Claim 1, which this claim is dependent upon, states “computing a predictive model path”, wherein the path is “computed” rather than “calculated”.  For consistency, it appears that this phrase should instead be “the predictive model path is computed with a model predictive control module”.
(c) Claim 6 utilizes the phrase “the measurement processing unit process data”; however, in order to be grammatically correct, it appears that this should instead be “the measurement processing unit processes data”.
(d) Claim 7 is stated to be dependent upon Claim 4, but fails to include the necessary comma following stating that dependency in order to maintain consistency (see all other dependent claims as examples).
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 (and Claims 2-13 due to dependency) is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, Claim 1 utilizes two terms which are subjective: “surrounding conditions of a vehicle” and “proximate the vehicle”.  In each of these cases, these terms describe indefinite open-ended ranges, as it is not clear as to what demarcates what is a surrounding condition of a vehicle and what is far enough away to no longer be considered a surrounding condition for that vehicle, nor what demarcates what is proximate the vehicle and what is far enough away from the vehicle to no longer be considered proximate.  It is further indefinite as to whether or not the “at least one sensing device” is in fact part of the vehicle or separate from the vehicle.  In order to correct these issues, and to describe how the Examiner is currently interpreting these terms for purposes of compact prosecution, it is suggested to change the first limitation “assessing surrounding conditions of a vehicle with at least one sensing device” to instead be “assessing around a vehicle within operable detection range of of the vehicle”, and to change the second limitation “determining an obstacle boundary of one or more obstacles proximate the vehicle” to instead be “determining an obstacle boundary of one or more obstacles within operable detection range of the at least one sensing device of of the vehicle”, “a lane change of the vehicle and/or the one or more obstacles”, and “a vehicle steering system of the vehicle”, respectively.  Finally, this claim is further indefinite because it includes the limitation “to avoid a collision with the one or more obstacles”; however, the method only first describes “determining an obstacle boundary of one or more obstacles”, so it becomes unclear as to how the computed predictive model path (of presumably the vehicle) can know how to avoid a collision with the one or more obstacles unless this step is in fact clearly based on each determined obstacle boundary (from the previous method step).  In order to correct this issue, and to describe how the Examiner is currently interpreting this limitation for purposes of compact prosecution, it is suggested to change “to avoid a collision with the one or more obstacles during a lane change” to instead be “to avoid a collision with the one or more obstacles based on each determined obstacle boundary during a lane change”.  Appropriate corrections are required.
Claims 2 and 4 (and Claims 5-9 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 2 only appears to describe the composition of a previously claimed element (i.e. the at least one sensing device, which was already required per independent Claim 1, which Claim 2 is dependent upon) without describing any additional method steps and/or further limiting any previously claimed method steps.  Similarly, Claim 4 also only appears to describe the composition of a previously claimed element (i.e. the model predictive control module, which was already required per Claim 3, which Claim 4 is dependent upon) without describing any additional method steps and/or further limiting any previously claimed method steps.  Per MPEP 2173.05(p)(II), “A single claim which claims both an apparatus and the method steps of using the apparatus is indefinite” (In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1318, 97 USPQ2d 1737, 1748-49 (Fed. Cir. 2011)).  In this case, Claim 2’s sole limitation “wherein the at least one sensing device comprises at least one of a camera, a radar device, a LiDAR device, and GPS” describes an apparatus (i.e. the at least one sensing device) while Claim 2’s preamble reads “the method of Claim 1” which instead at least describes the method of using that apparatus (“assessing surrounding conditions of a vehicle with at least one sensing device”), and Claim 4’s sole limitation “wherein the model predictive control module comprises a reference generation unit, a measurement processing unit, a model unit, an objective function unit, and an optimizer and sequence generator unit” also describes an apparatus (i.e. the model predictive control module) while Claim 4’s preamble reads “the method of Claim 3” which instead also describes the method of using that apparatus (“the predictive model path is calculated with a model predictive control module”).  As such, these claims are indefinite because they each appear to be drawn to both an apparatus and a method of using the apparatus at the same time (and also bringing into question as to which statutory category under 35 U.S.C. 101 these two claims are drawn, apparatus or method?).  Further, relating to Claim 4 specifically, the composition of the claimed element (i.e. the model predictive control module) is merely claimed as various ambiguous names (i.e. a reference generation unit, a measurement processing unit, a model unit, an objective function unit, and an optimizer and sequence generator unit) without any additional constraints upon any of them nor any required functionalities specific to any of them.  As such, it is unclear as to how this limitation in Claim 4 can limit the claim/claims that it is dependent upon, as the completely ambiguous names of the composition of a previously claimed element do not further limit the method (or even the required structure of the model predictive control module) in any meaningful way.  As such, any prior art utilized against Claim 3 may be considered as applied to dependent Claim 4 as well.  Appropriate corrections are required.
Claim 5 is rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement, and also under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Firstly, Claim 5 is indefinite (35 U.S.C. 112(b)) because it re-utilizes the term “obstacle boundary” without clearly associating it with the use of this term from independent Claim 1 (“determining an obstacle boundary of one or more obstacles”), which Claim 5 is indirectly dependent upon.  Therefore, it is unclear if it is meant to be the same (and if so, it should instead say “each determined obstacle boundary“) or if it is in fact meant to be different (and if so, it should be clearly differentiated from the use of the same term from independent Claim 1).  In order to correct this issue, and to describe how the Examiner is currently interpreting this limitation for purposes of compact prosecution, it is suggested to change “obstacle boundary” to properly reference that which was in independent Claim 1 by instead saying “each determined obstacle boundary”.  Secondly, Claim 5 lacks proper written description (35 U.S.C. 112(a)) because it states that “the reference generation unit processes data …to create a reference sequence and an enablement flag”; however, the term “an enablement flag” is merely an arbitrary ambiguous name that is not utilized in any other claim limitations, could literally be anything, and it is not clear as to why it is created, or what it is used for, if anything.  The specification Paragraph 23 is the only use of this term and it does nothing to provide a proper written description of this term, as this only use of this term in the specification is simply verbatim of what the claim limitation states.  Therefore, Claim 5 contains subject matter (“an enablement flag”) which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  In order to correct this issue, it is suggested to delete out this offending term from this claim (i.e. “the reference generation unit processes data …to create a reference sequence 
Claims 6 and 10-11 (and Claims 12-13 due to dependency) are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 6 utilizes the phrase “at least one of vehicle speed, steering angle, heading angle, and yaw rate”, Claim 10 utilizes the phrase “an angle command to be sent to a position servo module” and Claim 11 utilizes the phrase “generate a servo command for steering”; however, similar to what was described above in regards to the 35 USC 112(b) rejection of independent Claim 1 starting with “Secondly”, it is further indefinite as to whether or not “vehicle speed, steering angle, heading angle, and yaw rate” (per Claim 6), “an angle command to be sent to a position servo module” (per Claim 10), and “generate a servo command for steering” (per Claim 11) are in fact associated with “the vehicle” or if they are possibly describing terms associated with one or more other vehicles (which may in fact comprise the one or more obstacles).  In the case of Claim 6, the use of the word “vehicle” without a “the” in front of it further adds to the confusion because it could be describing the same vehicle (and just missing a “the” in front of it) or a different vehicle (which if this is the case, then each vehicle needs to be clearly differentiated from one another, i.e. “a different vehicle” or “a second vehicle”).  In order to correct these issues, and to describe how the Examiner is currently interpreting these terms for purposes of compact prosecution, it is suggested to change “at least one of vehicle speed, steering angle, heading angle, and yaw rate”  to instead be “at least one of the vehicle speed, steering angle, heading angle, and yaw rate” (per Claim 6), to change “an angle command to be sent to a position servo module” to instead be “an angle command to be sent to a position servo module of the vehicle” (per Claim 10), and to change “generate a servo command for steering” to instead be “generate a servo command for steering the vehicle” (per Claim 11).  Appropriate corrections are required.
Claims 8-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Claim 8 recites the phrase “the next position over time data", but there is insufficient antecedent basis for this phrase in the claim.  Claim 9 recites the phrase “the cost value" (twice), the phrase “the command sequence”, and the phrase “the optimizer and sequence generator”, but there is insufficient antecedent basis for these phrases in the claim.  Regarding the phrase “the optimizer and sequence generator” from Claim 9, it appears that this phrase would be proper if the word “unit” were added to the end of it.  Regarding the other phrases, it appears that the dependencies of these two claims (both claiming to be dependent upon Claim 4) should actually be Claim 7, as Claim 7 instead of Claim 4 is what generally discloses these phrases initially.  However, there is an exception being “the next position over time data” from Claim 8, since Claim 7 only uses the limitation “a X,Y location and a heading angle of the vehicle for next position over time”.  In this case, it appears that the limitation from Claim 7 should in fact be changed to “a X,Y location and a heading angle of the vehicle as next position over time data”.  For purposes of compact prosecution, the Examiner is interpreting Claims 8-9 to instead be dependent upon Claim 7, the word “unit” added to the end of “the optimizer and sequence generator” in Claim 9, and that Claim 7 is corrected in the manner discussed above.  Appropriate corrections are required.
Claims 4-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Each of these claims utilize one or more terms that have been interpreted under 35 U.S.C. 112(f) as described in the Claim Interpretation section above, to include: a reference generation unit, a measurement processing unit, a model unit, an objective function unit, and an optimizer and sequence generator unit.  Each of these “units” are described in both the claims and the specification to be portions of the model predictive control module, which based on the specification’s description of “modules” and “sub-modules” (which clearly includes the model predictive control module), means that these “units” are portions of one or more processing circuits, or the like.  However, merely being “a portion” of one or more processing circuits does not necessarily mean that there is structure, as the portion of one or more processing circuits could in fact be just software per se (i.e. code), particularly when the descriptive names for these terms each specifically say “unit” rather than, for example, “sub-module” (which would instead indicate that these portions of the one or more processing circuits are still at least one or more processing circuits themselves).  As such, the structure of these “units” are unknown and thus the limitations that utilize them are indefinite.  In order to correct this issue, and to describe how the Examiner is currently interpreting this limitation for purposes of compact prosecution, it is suggested to change each use of “unit” to instead be “sub-module” so that they could be interpreted as one or more processing circuits, or the like.  Appropriate corrections are required.  It should be further noted that each of the previously described 35 U.S.C. 112(b) rejections include suggestions/interpretations from the Examiner, which in some cases include one or more of these “unit” portions of the model predictive control module, and if any of those suggestions/interpretations include the word “unit”, this rejection against Claims 4-9 now indicates that the word “unit” is instead being suggested/interpreted to be “sub-module”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Weibwange et al. (US 2019/0377352, based on foreign priority to EP 18176300.4, filed 6 Jun 18), herein “Wiebwange”.
Regarding Claim 1 (independent), Wiebwange discloses a method of collision avoidance (“This object is achieved by the inventive method and vehicle configured to carry out the method for assisting an operator of a vehicle”, Paragraph 7, “the relation to other relevant vehicles characterized by e.g. the time gap (distance/ego -vehicle speed) or time-to-collision (distance/relative velocity) optionally (non-linearly) weighted with the relative velocity, real distance, longitudinal distance or a combination thereof…the required reaction of the other relevant vehicles with respect to the ego -vehicle under investigation characterized by e.g. required acceleration to avoid a crash or keep a safety distance”, Paragraphs 74-75) comprising:
assessing around a vehicle within operable detection range of of the vehicle (“The method according to the invention is performed by a vehicle including at least one sensor for sensing an environment of the vehicle”, Paragraph 12, “in order to start the method it is first necessary to determine currently experienced situation. In the given example the vehicle is equipped with at least one sensor 11 in order to sense the environment of the ego-vehicle. Such sensor might be for example a camera, LIDAR, RADAR, car2car/car2infrastructure communication, ultrasonic sensor or a combination thereof. As mentioned in step S1 using these sensors preferably 360.degree. of the environment of the ego-vehicle are observed. The information of the sensed environment is then forwarded to the processor 12 mounted on the vehicle 10”, Paragraph 52);
determining an obstacle boundary of one or more obstacles within operable detection range of the at least one sensing device of “The decisions are influenced by the current layout of the traffic situation that includes positions of other vehicles and lane layout”, Paragraph 52, “predicted vehicle 30 in FIG. 5”, Paragraph 103);
computing a predictive model path of the vehicle to avoid a collision with the one or more obstacles based on each determined obstacle boundary during a lane change of the vehicle and/or the one or more obstacles (“the invention is consequently not limited to lane change situations”, Paragraph 48, “The common decision which finally selects one particular trajectory associated with one specific behavior also considers possible future changes, future changing behaviors, e.g. lane changes of other traffic participants”, Paragraph 49, “potential ego-vehicle behaviors are determined in step S3. Then, based on the current situation and taking into consideration the potential ego-vehicle behaviors conditional prediction for the other traffic participants is performed in step S4 Thus, a set of predicted future behaviors for the other vehicles is generated”, Paragraphs 53-54, “the different potential behaviors of the ego-vehicle are considered by constructing a number of predicted future situations and that for each of the remaining predicted future situations optimized trajectory is determined. Consequently, when an optimized trajectory is selected in the end, automatically also a corresponding behavior which was the basis for the situation for which the optimized trajectory is determined, is selected. Thus, after optimizing the trajectories for each ego-vehicle behavior of any of the remaining situations one trajectory is selected which simultaneously includes selection of the respective behavior. This is illustrated in the simplified flowchart in step S7”, Paragraph 58, “In FIG. 5 on the left side there is shown a traffic situation where the ego-vehicle drives on the center lane. A trajectory for a lane-change of the ego-vehicle to the left neighboring lane in a given situation including the ego-vehicle behavior shall be optimized. The trajectory to be optimized is shown by the arrow 20”, Paragraph 101); and
sending a command to control a vehicle steering system of the vehicle to follow the predictive model path (“a control signal to output information to the driver about the selected trajectory and/or to control actuators of the ego-vehicle so that the ego-vehicle follows the selected trajectory is generated”, Paragraph 9, “in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 operated autonomously. Such actuators 16 may be for example the brake system, the accelerator pedal, the steering but also indication lights. In FIG. 1 only the vehicle activation is illustrated in step S8 as an example for making use of the control signal generated by the processor 13”, Paragraph 59).
Regarding Claim 2, Wiebwange discloses the method of Claim 1, and Wiebwange further discloses that the at least one sensing device comprises at least one of a camera, a radar device, a LiDAR device, and a global positioning system (GPS) (“in order to start the method it is first necessary to determine currently experienced situation. In the given example the vehicle is equipped with at least one sensor 11 in order to sense the environment of the ego-vehicle. Such sensor might be for example a camera, LIDAR, RADAR, car2car/car2infrastructure communication, ultrasonic sensor or a combination thereof”, Paragraph 52).
Regarding Claims 3-4, Wiebwange discloses the method of Claim 1, and Wiebwange further discloses that the predictive model path is computed with a model predictive control module (per Claim 3), wherein the model predictive control module comprises a reference generation sub-module, a measurement processing sub-module, a model sub-module, an objective function sub-module, and an optimizer and sequence generator sub-module (per Claim 4, dependent upon Claim 3) (“a processor configured to carry out the method steps”, Paragraph 12, “information of the sensed environment is then forwarded to the processor 12 mounted on the vehicle 10”, Paragraph 52).
Regarding Claim 5, Wiebwange discloses the method of Claim 4, and Wiebwange further discloses that the reference generation sub-module processes data of at least one of lane availability, lane geometry, each determined obstacle boundary, and turn signal input (“control values may be characterized by times for lane-change start which is the start of a lateral motion relative to the lane-boundary, passing a reference point during the lane-change, for example a lane-boundary, lane-change end, which is the end of a lateral motion relative to the lane-boundary, or a slope of lateral motion, which is the derivative of lateral position with respect to longitudinal position”, Paragraph 27, “a predefined value representing a desired state, for example final orientation to a lane”, Paragraph 28, “Situation: description of the state of the local traffic environment, covering existence, position, lane, speed and future behaviors/trajectories of vehicles including the ego-vehicle”, Paragraph 36, “The decisions are influenced by the current layout of the traffic situation that includes positions of other vehicles and lane layout”, Paragraph 49, “For lateral motion any of: times for lane-change start (lateral motion relative to the lane-boundary starts), passing reference point during the lane-change (e.g. lane-boundary), lane-change end (lateral motion relative to the lane-boundary ends)”, Paragraph 61, “Parameters set to a fixedly defined value representing a desired state (e.g. final orientation to the lane”, Paragraph 64, “parameters measured from the ego-vehicle (e.g. current acceleration, steering wheel angle, orientation to the lane)”, Paragraph 69, “For the position within the lane of the ego-vehicle three control points 23. 24 and 25 are shown in the diagram: the first control point 23 defines the start of the lateral motion of the ego-vehicle, the second control point 24 identifies the position where the lane-marking 27 is crossed and finally the third control point 25 identifies the end of the lateral motion of the ego-vehicle”, Paragraph 101) to create a reference sequence (“Based on the ego-vehicle behavior in specific future situations an initial trajectory for the ego-vehicle is created”, Paragraph 60) (“Examples for a stop criterion are: reaching a fixed amount of computing time or when a trajectory with a certain quality/cost is found. The selection of a trajectory and a respective behavior is based on at least two of: future situation probability, trajectory cost, traffic rules, driver preferences. Using at least two different aspects has the advantage that a more global approach for finding the best trajectory is used. According to another advantageous aspect, the control signal is output only if the selected trajectory and associated behavior has cost not exceeding a threshold and/or the selected trajectory and associated behaviour lies within given constraints”, Paragraphs 31-33, “in case that the selected behavior and trajectory would generate cost higher than a threshold, the automatic control can be cancelled”, Paragraph 92).
Regarding Claim 6, Wiebwange discloses the method of Claim 4, and Wiebwange further discloses that the measurement processing sub-module processes data of at least one of the vehicle speed, steering angle, heading angle, and yaw rate (“updating the parameters of the vehicle, like position, lane, speed and so on”, Paragraph 16, “observed parameters by analyzing data recorded during usual driving patterns, observed parameters by analyzing data recorded during driving of the ego-vehicle driver, measured values of the ego-vehicle, for example current acceleration, steering wheel angle or orientation to the lane, or any combination thereof”, Paragraph 28, “velocity of the ego-vehicle…the ego-vehicle speed”, Paragraph 29, “Situation: description of the state of the local traffic environment, covering existence, position, lane, speed and future behaviors/trajectories of vehicles including the ego-vehicle”, Paragraph 36, “Trajectory: time-series of a given length of values of a parameter that influences the motion of the vehicle, here e.g. acceleration, velocity, lateral shift, steering wheel angle, and so on”, Paragraph 38, “automated highway driving is performed which controls longitudinal and lateral vehicle motion. Longitudinal motion includes acceleration and/or velocity of the vehicle”, Paragraph 48, “the selected trajectory implements the behavior best for a given situation. The trajectory has to define acceleration/velocity over time and steering/lateral offset over time”, Paragraph 49, “parameters measured from the ego-vehicle (e.g. current acceleration, steering wheel angle, orientation to the lane)”, Paragraph 69, “a selected set-headway ego-vehicle velocity”, Claim 15).
Regarding Claim 7, Wiebwange discloses the method of Claim 4, and Wiebwange further discloses that the model sub-module processes inputs from the measurement processing sub-module in a vehicle dynamics model to predict a X,Y location and a heading angle of the vehicle s next position over time data (“a control signal…to control actuators of the ego-vehicle so that the ego-vehicle follows the selected trajectory is generated”, Paragraph 9, “a given situation is represented by trajectories of all relevant vehicles according to their behavior associated to this given situation. A trajectory may in particular be represented as a cubic-C2-spline. The vehicle motion may be abstracted by at least one lateral and at least one longitudinal control value”, Paragraph 27, “the selected trajectory implements the behavior best for a given situation. The trajectory has to define acceleration/velocity over time and steering/lateral offset over time”, Paragraph 49, “Based on the selected trajectory and behavior the processor 12 generates a control signal which is then output…to controllers 15 for controlling actuators 16 of the vehicle 10…in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 operated autonomously. Such actuators 16 may be for example the brake system, the accelerator pedal, the steering but also indication lights”, Paragraph 59, “The trajectory to be optimized is shown by the arrow 20. The two diagrams on the right of FIG. 5 show two polynomial functions 21 and 22, one function 22 for longitudinal acceleration and one function 21 for the lateral position in the lane. These two polynomial functions 21, 22 represent the trajectory of the ego-vehicle. The shape of the two polynomial functions 21, 22 is defined through positions of certain control points. All the control points lie between a start point SP and a target point TP of the spline which define beginning and ending of an ego-vehicle's behavior”, Paragraph 101; also see Fig. 5).
Regarding Claim 8, Wiebwange discloses the method of Claim [[4]]7, and Wiebwange further discloses that the objective function sub-module merges the reference sequence of the reference generation sub-module (“Based on the ego-vehicle behavior in specific future situations an initial trajectory for the ego-vehicle is created”, Paragraph 60) and the next position over time data from the model sub-module (“A trajectory may in particular be represented as a cubic-C2-spline”, Paragraph 27, “polynomial functions 21, 22 represent the trajectory of the ego-vehicle. The shape of the two polynomial functions 21, 22 is defined through positions of certain control points. All the control points lie between a start point SP and a target point TP of the spline which define beginning and ending of an ego-vehicle's behavior”, Paragraph 101) to predict a location and orientation of the vehicle along with a command sequence from the optimizer and sequence generator sub-module to generate a cost value (“a parameter space of parameters defining possible trajectories which implement the situation-associated ego-vehicle behavior is evaluated with respect to cost and/or quality, and the trajectory that results in minimum cost or maximum quality is selected as optimized trajectory. The cost of the ego-vehicle's trajectory is defined by a combination of cost-terms influenced by control points that represent parameters to be optimized”, Paragraph 24, “It is also possible to set a control value to a fixed value based on either one of a predefined value representing a desired state, for example final orientation to a lane”, Paragraph 28, The cost of the ego-vehicle's trajectory is characterized by a combination of cost-terms influence by the control points”, Paragraph 29).
Regarding Claim 9, Wiebwange discloses the method of Claim [[4]]8, and Wiebwange further discloses that the optimizer and sequence generator  sub-module processes the cost value to iteratively compute the command sequence over multiple points to minimize the cost value (“the trajectory that results in minimum cost or maximum quality is selected as optimized trajectory”, Paragraph 28, “Advantageously, the optimization process for determining an optimized trajectory is sequentially done for each constructed situation according to a predefined order of the situations until a stop criterion is reached”, Paragraph 31, “the control signal is output only if the selected trajectory and associated behavior has cost not exceeding a threshold”, Paragraph 33).
Regarding Claim 10, Wiebwange discloses the method of Claim 1, and Wiebwange further discloses that a model predictive control module determines an angle command to be sent to a position servo module of the vehicle (“a control signal…to control actuators of the ego-vehicle so that the ego-vehicle follows the selected trajectory is generated”, Paragraph 9, “the selected trajectory implements the behavior best for a given situation. The trajectory has to define acceleration/velocity over time and steering/lateral offset over time”, Paragraph 49, “in case of automated driving the controllers 15 receive the control signal and based on the control signal actuators 16 of the vehicle 10 operated autonomously. Such actuators 16 may be for example the brake system, the accelerator pedal, the steering but also indication lights”, Paragraph 59).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Additionally, taken from KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385, 1395-97 (2007) (see MPEP § 2143), the examiner would like to point out the following three obviousness rationales (these are not all inclusive): (1) Combining prior art elements according to known methods to yield predictable results. (2) Something is “obvious to try” when there are a finite number of identified, predictable solutions to the same problem with a reasonable expectation of success. (3) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention.
Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Wiebwange in view of Shah et al. (US 2017/0297618), herein “Shah”.
Regarding Claim 11, Wiebwange discloses the method of Claim 10, and Wiebwange further discloses that the position servo module processes the angle command of the model predictive control module (see relevant citations per the rejection of Claim 10 above), but Weibwange remains silent in that the position servo module also processes a handwheel grip indicator value to generate a servo command for steering the vehicle.  However, this is taught by Shah (“For various ADAS applications, steering follows a certain steering angle trajectory to guide the car on an appropriate path, and in such cases driver's hands are off the steering wheel. In these scenarios, when driver decides to override the car's path in light of some danger or the driver plans to stop the maneuver abruptly, the decision must be communicated to the car in a timely and intuitive manner. Putting hands back on the steering wheel can be one such way to indicate driver's intention to take back control of a vehicle. Thus, it is important to detect a driver intervention with the handwheel”, Paragraph 1, “High values of T.sub.d for a short duration of time can be considered as a high level of grip and can indicate higher urgency from the driver”, Paragraph 33, “The transition blending factor may facilitate a transition of the power steering system from a position control mode to a torque control mode. Position control mode may be a mode where control is provided by an ADAS with no driver control or limited driver control of the handwheel. Torque control mode is a mode where a driver applies torque to the handwheel to steer the vehicle”, Paragraph 35).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Wiebwange to utilize a processed handwheel grip indicator value in conjunction with a processed automatic steering angle command to generate a servo command for steering the vehicle, as taught by Shah, in order to enable the servo command to remain the automatic steering angle command when it appears that the driver’s intention is to allow the autonomous driving to continue, while overriding the automatic steering angle command when it appears that the driver’s intention is to take back control of the vehicle, thus offering the driver the added benefit and/or comfort of knowing that they can take back control of the vehicle if they do not want the autonomous driving to continue.
Regarding Claim 12, Wiebwange discloses the method of Claim 10, but Wiebwange remains silent regarding, but Shah teaches, that a handwheel grip module processes a handwheel torque signal with a threshold based comparison to estimate a drivers grip on a handwheel of the vehicle (“an absolute value of Driver Torque is determined at respective absolute value blocks 404, 406. At threshold evaluation blocks 408, 410, the magnitude of estimated driver torque is compared to a low grip torque threshold and a high grip torque threshold”, Paragraph 36), to calculate the handwheel grip indicator value which is sent to the position servo module (“Putting hands back on the steering wheel can be one such way to indicate driver's intention to take back control of a vehicle. Thus, it is important to detect a driver intervention with the handwheel”, Paragraph 1, “a grip detection module that determines…a transition blending factor from the driver torque state”, Paragraph 2, “High values of T.sub.d for a short duration of time can be considered as a high level of grip and can indicate higher urgency from the driver”, Paragraph 33, “The transition blending factor may facilitate a transition of the power steering system from a position control mode to a torque control mode. Position control mode may be a mode where control is provided by an ADAS with no driver control or limited driver control of the handwheel. Torque control mode is a mode where a driver applies torque to the handwheel to steer the vehicle”, Paragraph 35).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Wiebwange to calculate the handwheel grip indicator value based on a handwheel torque signal compared to one or more thresholds, and sending that handwheel grip indicator value to the autonomous steering system, as taught by Shah, in order to enable the servo command to remain the automatic steering angle command when it appears that the driver’s intention is to allow the autonomous driving to continue (based on an absent and/or low grip value as determined by one or more thresholds), while overriding the automatic steering angle command when it appears that the driver’s intention is to take back control of the vehicle (based on a high grip value as determined by one or more thresholds), thus offering the driver the added benefit and/or comfort of knowing that they can take back control of the vehicle by applying a tight grip to the steering wheel if they do not want the autonomous driving to continue.
Regarding Claim 13, Wiebwange discloses the method of Claim 10, but Wiebwange remains silent regarding, but Shah teaches, that an assist module calculates an assist command, the assist command being added to the servo command of the position servo module to generate a motor torque command of an electric power steering system (“the steering system 12 is an electric power steering (EPS) system that further includes a steering assist unit 18 that couples to the steering shaft 16 of the steering system 12 and to a left tie rod 20 and a right tie rod 22 of the vehicle 10. It should be noted that the steering system 12 may be a rack assist EPS (REPS) as well. The steering assist unit 18 includes, for example, a rack and pinion steering mechanism (not shown) that may be coupled through the steering shaft 16 to a steering actuator motor and gearing. During operation, as the handwheel 14 is turned by a vehicle operator, the motor of the steering assist unit 18 provides the assistance to move the left tie rod 20 and the right tie rod 22 which in turn moves left and right steering knuckles 24, 26, respectively. The left knuckle 24 is coupled to a left roadway wheel 28, and the right knuckle 26 is coupled to a right roadway wheel 30 of the vehicle 10”, Paragraph 12).  It would have been obvious to one of ordinary skill in the art at the time of filing to have modified the method of Wiebwange to provide a steering assist module configured to provide additional steering torque (in the form of an assist command added to the servo command) via a steering motor of an electric power steering system, as taught by Shah, in order to apply the benefits of Wiebwange’s method specifically on a vehicle that has an electric power steering system when the steering is being manually operated, thus requiring less driver applied torque to achieve an equivalent desired steering angle, thus reducing the effort involved in manually steering from the driver.
Conclusion
The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the Applicant.  Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested of the Applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.  See MPEP 2141.02 [R-07.2015] VI. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention.  W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984).  See also MPEP §2123.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, and may be found on an accompanying PTO-892, when applicable.  When a PTO-892 exists, all cited references have either (a) been utilized in the above rejections for their specific teachings (wherein relevant teachings are cited to within the prior art rejections above in specific association with the limitation/-s that they disclose, teach, suggest, or render obvious), (b) have significant relevance to the application as a whole (analogous art), or (c) have significant relevance to one or more specific limitation/-s within the claims.  If a cited reference does not pre-date the effective filing date of the instant application, despite not being “prior” art, it still represents a current state of the art that may be found useful to the Applicant.  Currently, it is the Office’s belief that the reason/-s for why a particular reference has been included in any past or current PTO-892 is self-evident; however, if Applicant cannot determine why any one or more reference/-s has/have been included on a PTO-892, upon request from the Applicant, the Examiner can provide an explanation within a future Office action and/or during a future interview.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS E WORDEN whose telephone number is 571-272-4876.  The examiner can normally be reached between 1000-1700hrs, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on 571-270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS E WORDEN/Primary Examiner, Art Unit 3663